UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4403



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY RAYNARD GARDNER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., District
Judge. (CR-00-381)


Submitted:   October 18, 2001             Decided:   October 25, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant.    Benjamin H. White, Jr., United
States Attorney, Robert A.J. Lang, Assistant United States Attor-
ney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry Raynard Gardner appeals his sentence pursuant to a

guilty plea for possession of a firearm after having been convicted

of a felony in violation of 18 U.S.C.A. § 922(g)(1) (West 2000).

Gardner’s attorney filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967), stating there are no meritorious

issues for appeal.    On Gardner’s behalf, counsel contends the

district court misapplied the United States Sentencing Guidelines

to reach an improperly severe sentence.     Although notified of his

right to file a pro se supplemental brief, Gardner has not done so.

     We have reviewed the entire record in this case in accordance

with the requirements of Anders and find no error in the district

court’s application of the Sentencing Guidelines and no meritorious

issues for appeal.   We therefore affirm.

     Finally, we deny counsel’s motion to withdraw and require that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.    If Gardner

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.     Counsel’s motion must

state that a copy thereof was served on Gardner.    We dispense with

oral argument because the facts and legal contentions are adequate-




                                 2
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         AFFIRMED




                                  3